Nicor Gas Company Form 10-K Exhibit 12.01 Nicor Gas Company Computation of Consolidated Ratio of Earnings to Fixed Charges (thousands) Year Ended December 31 2009 2008 2007 2006 2005 Earnings available to cover fixed charges: Net income $ 74,960 $ 59,569 $ 66,277 $ 58,656 $ 53,476 Add: Income tax expense 40,316 30,991 34,197 27,814 26,128 Fixed charges 34,933 38,246 41,000 45,041 43,203 Allowance for funds used during construction and other (51 ) (62 ) (182 ) (614 ) (1,038 ) $ 150,158 $ 128,744 $ 141,292 $ 130,897 $ 121,769 Fixed charges: Interest on debt $ 32,991 $ 35,204 $ 37,515 $ 37,665 $ 36,487 Other interest charges and amortization of debt discount, premium, and expense, net 1,942 * 3,042 * 3,485 * 7,376 6,716 $ 34,933 $ 38,246 $ 41,000 $ 45,041 $ 43,203 Ratio of earnings to fixed charges 4.30 3.37 3.45 2.91 2.82 *The Company began accruing interest expense for uncertain tax positions on January 1, 2007.Accordingly, for 2007 and going forward, the interest included in Fixed charges is only the interest on third party indebtedness.Any interest expense accrued on uncertain tax positions is excluded from the calculation of Earnings.Prior years' calculations were not changed.
